Citation Nr: 0501771	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  97-29 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
seizure disorder.  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1968 to January 1969 and from January 1973 to February 1977.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 1999 and again in May 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  By rating decision dated in August 1994, the veteran's 
claim of service connection for seizures was denied.  In May 
1995, the RO denied service connection for seizures.  The 
veteran did not challenge the May 1995 denial by the filing 
of a notice of disagreement.  

3.  The evidence received since the May 1995 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  




4.  The veteran was treated in service for an automobile 
accident.  His current seizure disorder is not related to 
service.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service 
connection for a seizure disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  Evidence submitted since the May 1995 rating decision 
which denied service connection for a seizure disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  A seizure disability was not incurred in or aggravated by 
service; nor may a seizure disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
medical treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

New and Material Evidence

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim, due to the favorable decision of 
 the Board on that issue, the Board finds that the passage of 
VCAA and its implementing regulations does not prevent the 
Board from rendering a decision on the claim on appeal as to 
the new and material issue.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended, 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 394 (1993).  The claim is ready to be considered on the 
merits.

The veteran's initial claim for entitlement to service 
connection for a seizure disability was denied in August 
1994.  That decision was confirmed and continued in May 1995.  
The veteran did not timely disagree.  Therefore, the rating 
decision became final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the most recent adverse final 
decision. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2004).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In September 1996, the veteran sought 
to reopen his claim, and this appeal ensued.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.  

Evidence considered at the time of the May 1995 denial 
consisted of the veteran's service medical records which 
showed that in service, the veteran was involved in an 
automobile accident in March 1976.  It was noted that he was 
unconscious for approximately 5 minutes.  Also of record were 
VA medical records dated in 1993 and 1994 and a report of a 
VA examination report dated in July 1980.  The VA examination 
report had no findings regarding a seizure disorder.  The VA 
outpatient treatment records showed that the veteran had 
complaints of frequent spells, and was taking Tegretol.  
There was a finding of episodes suspicious for complex 
partial seizures, questionable migraine-epilepsy syndrome.  
The RO denied the claim, finding that the veteran did not 
have a head injury in service and that he did not currently 
have a seizure disorder.  

Evidence received since the May 1995 denial includes opinions 
from a VA examiner and VA outpatient treatment records.  The 
VA examiner diagnosed pseudoseizures and offered an opinion 
as to the relationship of a seizure disorder to service.   

The Board finds that this evidence is new and material 
evidence since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, 
the Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim seeking service connection for a seizure disability.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
seizure disorder becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a seizure disability.  The records 
show that in October 1975, the veteran was involved in an 
automobile accident and ran his truck into a ditch to avoid 
hitting a stopped vehicle.  He complained of a stiff neck and 
back.  He was also involved in an automobile accident in 
March 1976 when his car hit a tree.  It was reported that he 
was unconscious for approximately 5 minutes.  Private records 
of treatment at that time included a finding of minimal head 
injury, and possible cerebral concussion.  An EEG was normal.  
An October 1976 discharge examination report showed no 
neurological disorder.  

On VA examination in July 1980, no neurological findings were 
complained of or noted.  The first indication of a seizure 
disability occurs in 1993 when VA treatment records show that 
the veteran complained of loss of consciousness following 
headaches.  He gave a history of a motor vehicle accident in 
1977.  The examiner found, spells of loss of consciousness, 
following headaches, possibly seizures (secondary to remote 
head trauma) versus complicated migraine.  

A private examination conducted in July 1996 for in 
conjunction with a Social Security Administration claim, 
noted that the veteran had a history of chronic seizures 
since a sustaining a head injury while in the military.  The 
examiner diagnosed chronic seizures.  

On VA examination in October 1996, the veteran complained of 
having blackouts.  His history was noted to include a motor 
vehicle accident in 1977.  It was noted that the veteran was 
currently taking Tegretol.  The examiner found, dissociative 
spells.  

The veteran was examined by VA in June 2001.  It was noted 
that the veteran had been diagnosed in the past with possible 
seizure disorder, and was currently taking Dilantin.  The 
examiner stated that he had reviewed the veteran's extensive 
claims file.  The examiner pointed out that the veteran was 
initially diagnosed with seizures related to a possible 
vehicle accident in 1976.  The examiner stated that he had 
reviewed the records from this incident.   It was stated that 
at that time the veteran was noted to have no evidence of 
head trauma.  X-rays were normal.  The examiner also noted 
that in 1995, the veteran had an EEG that was normal, and 
that it was felt that his spells were nonepileptic in nature.  
The examiner assessed that the veteran had spells which were 
unequivocally categorized as psuedoseizures.   It was noted 
that this is not a form of epilepsy, and that the disability 
has no relation to any head injury that he may have 
sustained.  

VA outpatient treatment record dated in 2002 show diagnoses 
of seizures.  In February 2002 the examiner noted the 
seizures were thought to be due to head injury in 1976.  

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge.  He stated that he had no 
seizure problems prior to service, and that in his opinion 
his current disorder is due to a truck accident in service.  
He stated that a VA doctor had associated his seizures with 
service.  A complete transcript is of record. 

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone. As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  His contentions, including his hearing 
testimony, have been considered; however the objective 
evidence in this claim is dispositive.  

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, some examiners have related a seizure disorder 
to a motor vehicle accident in service, while a VA examiner 
has found that there is no relationship between any seizure 
disorder and the veteran's service.  The Board, after a 
review of the evidence finds the VA examiner's opinion to be 
more probative of the issue.  In this regard, the Board notes 
that the other examiners did not have the veteran's complete 
medical records for review, did not provide rationale for 
these opinions, and offered opinions which were speculative 
in nature, based on a history provided by the veteran.  The 
VA examiner on the other hand, reviewed the veteran's claims 
file in conjunction with the examination, and offered 
rationale for his definitive finding as to the lack of a 
relationship between the inservice treatment for a motor 
vehicle accident and the veteran's current diagnosis.  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim on this issue and the claim 
must be denied. 




ORDER

New and material evidence having been received, the claim 
regarding service connection for a seizure disorder is 
reopened.  

Service connection for a seizure disability is denied.  






	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


